DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/09/2022 has been entered.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liensberger et al. (US 2015/0220598 A1), hereinafter “Liensberger”.

As per claim 1, Liensberger teaches a method comprising:
“receiving, by a management server, data from a plurality of data sources, wherein the plurality of data sources are associated with a plurality of source system formats” at [0027]-[0032], [0053]-[0054] and Figs. 1, 3;
(Liensberger teaches the computer system 102 (i.e., “management server”) receives data elements from data sources 111. Data sources 111 includes virtually any type or kind of data sources such as web services, database, tables, columns, file (including documents, spreadsheets, image, video, audio), webpages, programing objects, etc)
“generating, by the management server, based on the plurality of data sources and the plurality of source system formats, platform metadata for use in managing the data across a set of data management platform services” at [0028] and Fig. 1;
(Liensberger teaches the computer system 102 includes data catalog 104 (i.e., “platform metadata”) which is generated based on data from a plurality of data sources 111 and a plurality of source system formats. For example, the data catalog 104 includes element 121 from web service 11A, element 123 from database 111B, element 124 from web page 111E and element 126 from Table 111F. The data catalog 104 is configured to maintain data elements taken from data sources 111 and to maintains links (i.e., “metadata for used in managing the data”) between a plurality of different and otherwise unconnected but related data elements from one or more data sources 111)
“wherein the set of data management platform services comprises a data shopping component and a data preparation component” at [0028], [0052]-[0056];
(Liensberger teaches the computer system 102 includes a view creation module 103 and data virtualization system 106 converts data of different data formats and/or data types into a uniform format processable by data catalog 104, automatically classify data element and relationships between elements in corresponding data sources) 
“receiving, by the data shopping component, a plurality of inputs associated with data fields stored the data shopping component” at [0034]-[0038] and Fig. 2;
(Liensberger teaches the view creation module 103 receives a query including one or more query terms (i.e., “a plurality of inputs”) associated with data elements (i.e., “data fields”) stored in the data catalog 104 (i.e., “shopping cart of the data shopping component”))
“generating, by the data shopping component based on the received plurality of inputs, and based on the platform metadata, a view of data associated with the data fields,” at [0038];
(Liensberger teaches in response to receiving the query 141, view creation module 103 can infer data view 144, Data view 144 can satisfy one or more query terms 142, 143 (i.e, “the received plurality of inputs), through reference to data catalog 104 (i.e., “platform metadata”). For example, view creation module 103 can determine that database 111B contains data element 123, data element 123 can satisfy one or more of query terms 142, 143. View creation module 103 can determine that Web page 111E contains data element 12. Data element 124 can satisfy one or more of query terms 142, 143.) 
“wherein the data fields identify at least a first data source and a second data source of the plurality of data source having distinct source system format of the plurality of source system formats” at [0031]-[0034];
(Liensberger teaches the plurality of data sources 111 having different data types and/or data formats. For example, data element 123 (i.e., “data field”) from database 111B (i.e., “first data source”) is projected revenue for a prospective customer, and data element 124 from Web Page 111E (i.e., “second data source”) are contact information for the prospective new customer) 
“and wherein an indication of the view of the data and the data fields is stored in the platform metadata” at [0030], [0039]-[0042];
(Liensberger teaches the cache 107 is configured to store results of previous queries and other data elements. When returning a data view, a data catalog can check 104 for data elements, prior retrieving data element from data sources 111. The catalog 104 is therefore including an indication whether the view, including data elements, is stored in the cache)
“processing, by the data preparation component based on the view of the data, one or more commands, generating, by the data preparation component based on the one or more commands, a custom data set comprising at least a portion of the data” at [0042], [0052]-[0055];
(Liensberger teaches the view creation module derive or synthesize (i.e., “one or more commands”) data element 127 (i.e., “custom data set”) from one or more data elements 123, 124. The combination of data element 123, 124 and 127 satisfy query terms 142, 143)
“wherein an indication of the one or more commands and the custom dataset is stored in the platform metadata” at [0053]-[0056];
(Liensberger a data view responsive to query terms can be selected from a set of pre-defined data views (i.e., indication…of the custom dataset). Liensberger also teaches the view creation module 103 automatically classify data elements and relationship between elements in corresponding data sources. Based on classification, the view creation module can automatically propose view by joining/matching data elements (i.e., indication of the one or more commands). For example, the view creation module can know that certain classified elements are usually not useful by themselves but if they are joined/matched with other elements of a specific other type they are usable by consumers)

As per claim 2, Liensberger teaches the method of claim 1, wherein “the set of data management platform services further comprises a load processing service, and the method further comprises: receiving, by the load processing service, the portion of the data from the at least one data source of the plurality of data sources, wherein the load processing service performs a quality control on the portion of the data” at [0027]-[0032].

As per claim 3, Liensberger teaches the method of claim 2, wherein “the set of data management platform services further comprises a source processing service, and the method further comprises: receiving, by the source processing service from the load processing service, the portion of the data, wherein the source processing service formats and profiles the portion of the data received from the load processing service” at [0027]-[0032], [0055].

As per claim 4, Liensberger teaches the method of claim 3, wherein “the set of data management platform services further comprises a subject processing service, and the method further comprises: receiving, by the subject processing service from the source processing service, the portion of the data, wherein the subject processing service standardizes the portion of the data received from the source processing service” at [0027]-[0037].

As per claim 5, Liensberger teaches the method of claim 1, wherein “the view of the data integrates a subset of the data stored in the first data source and a subset of the data stored in the second data source without modifying the distinct source system formats” at Figs. 1-2.

As per claim 6, Liensberger teaches the method of claim 5, further comprising “receiving, at a graphical user interface (GUI) in communication with the management server, a selection for a shop-for-data function; and generating, based on the selection of the shop-for-data function, the view of the data, wherein the view of the data comprises a tracking of data linage comprising one or more of the plurality of dta sources and one or more calculations used to generate the view of the data” at [0033]-[0046], [0056], and Figs. 1-2.

As per claim 7, Liensberger teaches the method of claim 1, wherein “the one or more commands comprises a join command, a filter command, or a transform command” at [0039]-[0043], [0053]-[0055].

Claims 8-20 recite similar limitations as in claims 1-7 and are therefore rejected by the same reasons.



Response to Arguments
Applicant's arguments filed 2/09/2022 have been fully considered but they are not persuasive. The examiner respectfully traverses Applicant’s arguments.
Regarding claims 1-20, Applicant argued that “Liensberger does not teach “generating… platform metadata based on the plurality of data sources and the plurality of source system formats, platform metadata for used in managing the data across a set of data management platform services”. On the contrary, Liensberger teaches at [0031] the computer system 102 (i.e., “management server”) receives data elements from plurality of data sources 111. Data sources 111 includes plurality of source system formats such as web services, database, tables, columns, file (including documents, spreadsheets, image, video, audio), webpages, programing objects, etc). Liensberger teaches the computer system 102 includes data catalog 104 (i.e., “platform metadata”,) which is generated based on data from the plurality of data sources 111 and a plurality of source system formats. For example, the data catalog 104 includes element 121 from web service 11A, element 123 from database 111B, element 124 from web page 111E and element 126 from Table 111F. The data catalog 104 is configured to maintain data elements taken from data sources 111 and to maintains links (i.e., “metadata for used in managing the data”) between a plurality of different and otherwise unconnected but related data elements from one or more data sources 111.
Applicant further argued that Liensberger does not teach “generating …based on the received plurality of inputs and based on the platform metadata, a view of data” as claimed. On the contrary, Liensberger teaches in response to receiving the query 141, view creation module 103 can infer data view 144, Data view 144 can satisfy one or more query terms 142, 143 (i.e, “the received plurality of inputs), through reference to data catalog 104 (i.e., “platform metadata”). For example, view creation module 103 can determine that database 111B contains data element 123, data element 123 can satisfy one or more of query terms 142, 143. View creation module 103 can determine that Web page 111E contains data element 12. Data element 124 can satisfy one or more of query terms 142, 143. Liensberger therefore teaches that the view 144 is generated based on plurality of query terms 142, 43 (mapped to “plurality of inputs) and the data catalog 104 (mapped to “platform metadata”) as required by the claims.

    PNG
    media_image1.png
    570
    801
    media_image1.png
    Greyscale

 
	In light of the foregoing arguments, the 35 U.S.C 102 rejection is hereby sustained.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH B PHAM whose telephone number is (571)272-4116. The examiner can normally be reached Monday - Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHANH B PHAM/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
May 13, 2022